                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        Civil Action No. 3:20-CV-710-FDW-DSC


HAYWARD INDUSTRIES, INC.,

                      Plaintiff,

               v.
                                                          DECLARATION OF SERVICE
BLUEWORKS CORPORATION,                                         ON DEFENDANT
BLUEWORKS INNOVATION                                      BLUEWORKS CORPORATION
CORPORATION, NINGBO C.F.
ELECTRONIC TECH CO., LTD; NINGBO
YISHANG IMPORT AND EXPORT CO.,
LTD.

                      Defendants.


       I, Russ Ferguson, declare under penalty of perjury as follows:

       1.      I am an attorney at Womble Bond Dickinson (US) LLP representing Plaintiff

Hayward Industries, Inc. in the above-captioned action.

       2.      Service was made on BlueWorks Corporation by sending the following

documents by FedEx Priority Overnight service to BlueWorks Corporation, care of its

Registered Agent: Haoqi Sun to 12245 Nations Ford Road, Suite 501, Pineville, NC 28134:

            a. Summons issued to BlueWorks Corporation (Doc. No. 5-3);

            b. Complaint (Doc. No. 1);

            c. Corporate Disclosure (Doc. No. 2);

            d. Motion for Admission Pro Hac Vice for Erik Paul Belt (Doc. No. 3);

            e. Motion for Admission Pro Hac Vice for Anne E. Shannon (Doc. No. 4);

            f. Report on the Filing or Determination of an Action Regarding a Patent or
               Trademark (Doc. No. 6); and



      Case 3:20-cv-00710-FDW-DSC Document 7 Filed 12/29/20 Page 1 of 5
              g. Court’s Case Assignment Packet.

         3.      According to FedEx, the package was delivered on December 29, 2020.

         4.      A copy of the FedEx delivery confirmation with signature confirmation

confirming receipt on December 29, 2020 is attached hereto as Exhibit A.

         5.      Fed. R. Civ. P. 4(e)(1) permits service “following state law for serving a

summons in an action brought in courts of general jurisdiction in the state where the district court

is located or where service is made.” See also Fed. R. Civ. P. 4(h)(1)(A) (permitting service on a

corporation by “the manner prescribed in Rule 4(e)(1) for serving an individual”). In turn, N.C.

Gen. Stat. § 1A-1, Rule 4(j)(6)(d) permits service on a corporation by “depositing with a

designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons

and Complaint, addressed to the officer, director, or agent to be served . . . and obtaining a

delivery receipt.” Thus, service by FedEx Priority Overnight with a delivery receipt, as attached

as Exhibit A, constitutes proper service.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

         Dated: December 29, 2020


                                              s/ Russ Ferguson
                                              W. Clark Goodman (N.C. Bar. No. 19927)
                                              Russ Ferguson (N.C. Bar No. 39671)
                                              Womble Bond Dickinson (US) LLP
                                              One Wells Fargo Center
                                              Suite 3500
                                              301 South College Street, Suite 3500
                                              Charlotte, NC 28202
                                              Clark.Goodman@wbd-us.com
                                              Russ.Ferguson@wbd-us.com




                                                 2
51015195v1
        Case 3:20-cv-00710-FDW-DSC Document 7 Filed 12/29/20 Page 2 of 5
                                     Erik Paul Belt*
                                     Anne E. Shannon*
                                     MCCARTER & ENGLISH, LLP
                                     265 Franklin St.
                                     Boston, Massachusetts 02110
                                     Tel: (617) 449-6500
                                     ebelt@mccarter.com
                                     ashannon@mccarter.com

                                     *Motions for admission pro hac vice pending

                                     Attorneys for Plaintiff
                                     Hayward Industries, Inc.




                                        3
51015195v1
        Case 3:20-cv-00710-FDW-DSC Document 7 Filed 12/29/20 Page 3 of 5
                       EXHIBIT A




Case 3:20-cv-00710-FDW-DSC Document 7 Filed 12/29/20 Page 4 of 5
Case 3:20-cv-00710-FDW-DSC Document 7 Filed 12/29/20 Page 5 of 5
